DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features “the actuating rod being configured to output a boosting movement of the brake booster”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed features “the actuating rod being configured to output a boosting movement of the brake booster” were not described in the specification, as originally filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (9,033,427) in view of Gerdes et al. (2015/0360666).
Re: claim 1, Berger shows a method, in figure 3, for verifying a parking brake force in a vehicle, the vehicle including a hydraulic vehicle brake with a brake booster 13 and an electromechanical brake mechanism with an electric brake motor 2d for producing a braking force to displace a brake piston, column 2, line 48, as in the present invention, the method comprising:
comparing an actual travel of a brake piston with a reference travel, boxes 6 and 7; and
producing an error signal in case of a predetermined deviation between the travel of the brake booster and the reference travel, box S8.
Berger monitors a travel of the brake piston while the claim requires a travel of the booster.  Gerdes is cited to teach a method of monitoring a travel of the booster 10 in figures 1a and 2 for automatic braking operations, wherein measuring an actual travel of the brake booster 10, see box S2, by detecting displacement of an actual rod 14, 26, 28, of the booster using a sensor in the brake booster, see paragraph [0023], the actuating rod being configured to output a boosting movement of the brake booster, 
Re: claim 3, Berger shows the determination of the reference travel using braking pressures in box S5.
 Re: claim 4, Berger shows the relative displacement and the reference travel determination in boxes S6 and S7.
Re: claim 5, the claimed formula in claim 5 is considered to be a necessary engineering process in order to calculate and to determine the many criteria for the brake system to work accordingly.  It would have been obvious to one ordinary skill in the art at the time of filing to have strived to calculate and to determine the criteria for the brake system using engineering knowledge such as formulas, flow charts, etc. to provide the controller with the necessary information.
Re: claim 6, Berger shows that the determination of the reference travel is after the steps of determining the braking force in boxes S3, S4 and S5.
Re: claim 7, Berger shows an electric motor in the brake booster in column 5, lines 35-45.
Re: claim 8, Berger shows visually display the error in box S8.
Re: claims 9 and 10, Berger shows producing an additional braking force in column 5, lines 35-45.

Re: claim 12, Berger shows a controller 20.
Re: claim 13, Berger shows a brake system in a vehicle, as in the present invention, comprising: 
a hydraulic vehicle brake having a brake booster 13; 
an electromechanical brake mechanism including an electric brake motor 2d configured to produce a braking force to displace a brake piston; and
a regulating unit 20 configured to actuate the adjustable components of the brake system and further configured to carry out a method, the method including:
comparing a travel of the brake piston with a reference travel, boxes S6 and S7; and
producing an error signal in case of a predetermined deviation between the travel of the brake booster and the reference travel, box S8.
Berger monitors a travel of the brake piston while the claim requires a travel of the booster.  Gerdes is cited to teach a method of monitoring a travel of the booster 10 in figures 1a and 2 for automatic braking operations, wherein measuring an actual travel of the brake booster 10, see box S2, by detecting displacement of an actual rod 14, 26, 28, of the booster using a sensor in the brake booster, see paragraph [0023], the actuating rod being configured to output a boosting movement of the brake booster, compared to a reference travel in box S3 and producing an error signal for an audible warning in box S4.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Berger to include the monitoring of the .

Response to Arguments
Applicant's arguments filed on 7/28/21 have been fully considered but they are not persuasive.
Applicant argues that Gerdes does not show the amended claimed features “the actuating rod being configured to output a boosting movement of the brake booster”.  Applicant points to page 7, lines 12-13 of the specification, to show support.  The cited passage has been reviewed.  The cited passage is reproduced below to show that the cited passage does not provide support for the amended claim.
“The boosting movement of the brake booster 10 is transferred by means of an actuating rod of the brake booster 10, wherein the travel of the actuating rod is determined by means of a sensor 11 that is 15 integrated within the brake booster 10. The travel of the brake master cylinder 4 may be determined by means of the sensor 11.”
The cited passage above appears to show that the sensor is used to detect the travel of the actuating rod and the travel of the master cylinder.  There is no mentioning of an output rod, as argued by Applicant.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657